
	
		II
		111th CONGRESS
		1st Session
		S. 1837
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 22, 2009
			Mr. Brown introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security
		  Act to cover hearing aids and auditory rehabilitation services under the
		  Medicare Program.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Hearing Enhancement and
			 Auditory Rehabilitation (HEAR) Act of 2009.
		2.Medicare coverage of hearing aids and
			 auditory rehabilitation services
			(a)Coverage of hearing aids
				(1)Elimination of exclusion from
			 coverageSection 1862(a)(7)
			 of the Social Security Act (42 U.S.C. 1395y(a)(7)) is amended by striking
			 hearing aids or examinations therefor,.
				(2)Coverage of hearing aidsThe Secretary of Health and Human Services
			 shall establish national coverage determinations for hearing aids under title
			 XVIII of the Social Security Act based on the coverage offered by other Federal
			 benefit programs, such as the Department of Veterans Affairs and Department of
			 Defense, in consultation with hearing health professionals and trade
			 organizations.
				(b)Coverage of auditory rehabilitation
			 services
				(1)In generalSection 1861 of the Social Security Act (42
			 U.S.C. 1395x) is amended—
					(A)in subsection (s)(2)—
						(i)in subparagraph (DD), by striking
			 and at the end;
						(ii)in subparagraph (EE), by adding
			 and at the end; and
						(iii)by adding at the end the following new
			 subparagraph:
							
								(FF)auditory services (as defined in subsection
				(ll)(2));
								;
				and
						(B)in subsection (ll)(2), by inserting
			 and such rehabilitation and treatment services after
			 hearing and balance assessment services.
					(2)Conforming payment amendmentSection 1848(j)(3) of such Act (42 U.S.C.
			 1395w–4(j)(3)) is amended by inserting (2)(FF), after
			 (2)(EE),.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to items and services furnished on or after January 1,
			 2010.
			
